Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Sub-Item 77O Rule 10f-3 Transaction Dreyfus Variable Investment Fund  Quality Bond Portfolio On May 29, 2008, Dreyfus Variable Investment Fund-Quality Bond Portfolio (the "Fund"), purchased $220,000 of a corporate bond issued by Cox Communications, Inc. (Baa3Moodys, BBBS&P and BBB/Fitch)(6.25% 06/01/2o: 224044BS5) the "Bonds") at a purchase price of $99.605 per unit. The Bonds were purchased from an underwriting syndicate of which BNY Capital Markets, Inc., an affiliate of the Fund, was a member. BNY Capital Markets, Inc. received no benefit in connection with the transaction. The following is a list of the syndicate's primary members: JP Morgan Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the
